Citation Nr: 1520523	
Decision Date: 05/13/15    Archive Date: 05/26/15

DOCKET NO.  13-18 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Christopher L. Loiacono, Attorney-at-Law


ATTORNEY FOR THE BOARD

J. Trickey, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1987 to May of 1990 and from January 1999 to November 2003.

These matters initially arose on appeal of an August 2010 rating decision by the New Orleans, Louisiana Regional Office (RO).  


FINDING OF FACT

The Veteran does not have an acquired psychiatric related active duty,


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder have not been met. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102 , 3.303, 3.304, 3.306, 3.307, 3.309, 4.125, 4.127 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  

The RO provided the required notice in a letter sent to the Veteran in August 2010 and again in May 2011.  These letter informed the Veteran of what evidence was required to substantiate her claim and of her and VA's respective duties for obtaining evidence.  This letter also informed the Veteran as to the law pertaining to the assignment of a disability rating and effective date as the Court required in Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The appeal was last adjudicated in an April 2013 Statement of the Case.  This decision advised the Veteran of the criteria for establishing service connection under 38 C.F.R. § 3.304(f)(3).  

The Veteran was afforded a VA examination in July 2011.  An addendum opinion was provided in August 2012.  These reports reflect that the examiner reviewed the Veteran's past medical history, recorded her current complaints, and conducted an appropriate examination.  Supporting rationale was also provided for the opinion proffered.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The Board therefore concludes that the examination and opinions therein are adequate for adjudication purposes.  See 38 C.F.R. § 4.2 (2014).  

Records from the Social Security Administration (SSA) were received and reviewed in regards to the current claim.  The Veteran filed this evidence in conjunction with a claim for a TDIU filed in May 2011.

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and that no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to her claim.  

Law and Regulations

The Veteran seeks to establish her entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  The Veteran reported the onset of chronic psychiatric symptoms in service which she attributes to a traumatic event.  

Specifically, the Veteran alleges that she shot a child while deployed to Iraq.  See VA Form 21-0781, Statement in Support of Service Connection for Posttraumatic Stress Disorder dated March 2010.  Alternatively, the Veteran contends that her deployment to the theater of operations resulted in increased stress and anxiety.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2014).  

In order to establish entitlement to service connection for any disability on a direct basis, the record must contain competent evidence of (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Establishment of service connection for PTSD requires: (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).  See also Cohen v. Brown, 10 Vet. App. 128 (1997).  A diagnosis of PTSD must be established in accordance with 38 C.F.R. § 4.125(a) , which simply mandates that, for VA purposes, all mental disorder diagnoses must conform to the 5th edition of the American Psychiatric Association 's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV).  See 38 C.F.R. § 3.304(f) (2014). 

The claimant bears the burden of presenting and supporting his/her claim for benefits. 38 U.S.C.A. § 5107(a) (West 2014).  See Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  In its evaluation, the Board shall consider all information and lay and medical evidence of record.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2014).  

Analysis

Initially, the Veteran does not allege and the evidence does not suggest that she engaged in combat with the enemy.  The Board notes that the Veteran's DD Form 214 does not show any combat awards or citations.  

Based on the above, the Board finds that the claimant is not a 'combat Veteran' and the presumptions found at 38 U.S.C.A. § 1154(b) do not apply to her claim.  The Board also finds that the amendments to 38 C.F.R. § 3.304 (f) do not apply to her case.  As a result, her stressors must be corroborated.

As to the presumptions found at 38 C.F.R. §§ 3.307, 3.309, the Board notes that there is no competent and credible evidence in the record of the Veteran having a compensable psychosis within one year of service separation.  Accordingly, entitlement to service connection for a psychiatric disorder based on a presumptive basis must be denied.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).

The Veteran seeks to establish her entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  As noted above, the Veteran alleges that she shot a child while deployed to Iraq.  The Board notes the RO determined that the evidence of record was in contradiction of her alleged stressor occurring as she reported.  See Stressor Verification Memorandum dated April 2010.  The Veteran's personnel records indicate that she was awarded an Army Commendation Medal for participation in a convoy from Kuwait to Baghdad that was completed without incident.  

In determining the weight to be assigned to evidence, the Board notes that credibility can be affected by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor.  Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995), aff'd per curiam, 78 F.3d. 604 (Fed. Cir. 1996).

The Board finds that the Veteran's own statements as to the claimed stressor event in service to have no credibility.  The Veteran's statements concerning the stressor events in service are competent since the Veteran is competent to describe observable and firsthand events.  However, the Veteran's statements are afforded no credibility for the following reasons.  Service personnel records indicate that the Veteran was deployed to Iraq from April 2003 to July 2003 and that her tour of duty did not involve her firing her weapon and striking an Iraqi child.  In fact, the Veteran received a commendation for participating in an operation that was without incident.

The Veteran also contends that her deployment to the theater of operations and the resultant increased stress and fear of hostile military action caused her current psychiatric disorder.  

The Veteran completed a post-deployment health assessment in August 2003.  The Veteran denied seeing anyone wounded, killed, or dead during this deployment.  The Veteran also denied engaging in direct combat with the enemy and denied feeling in great danger of being killed during this deployment.  

A Report of Medical Examination dated October 2003 shows the Veteran was not examined for psychiatric conditions.  A Report of Medical History dated October 2003 show the Veteran denied any symptoms of a psychiatric condition.

Treatment records from the Jackson VA Medical Center dated February 2010 show that the Veteran was treated for Axis I anxiety disorder and panic attacks with agoraphobia.  The Veteran reported increased anxiety, depression, a chronic sleep impairment, exaggerated startle response, hypervigilance, and irritability.  

The Veteran was afforded a VA examination in July 2011.  Upon review of the record and a clinical examination, the VA examiner opined that the Veteran's Minnesota Multiphasic Personality Inventory (MMPI-2) testing results indicated an individual with a great deal of anxiety and depression.  However, the examiner noted that scales that measure over-reporting of symptoms showed evidence of exaggeration.  

The July 2011 examiner opined that due to the over-reporting of symptoms, there was insufficient evidence to support a diagnosis of PTSD due to her military experiences.  The examiner continued, noting that the Veteran reported a negative history for psychiatric symptoms on a post deployment screening in 2003.  Further, the examiner noted that the Veteran reported no significant mental health symptoms until much later, in approximately 2009.  The examiner opined that it was less likely than not that her current diagnoses were related to her military service given the later onset and lack of evidence to link her symptoms to her military experience.

The examiner opined that the Veteran did meet the criteria for an Axis I diagnosis of anxiety disorder, panic disorder with agoraphobia, and depressive disorder.  The examiner also noted Axis II diagnoses of histrionic and dependent personality traits.  

During this examination, the examiner noted the Veteran reported a history of abuse from a prior relationship.  The Veteran disputed this in an October 2011 statement.  The RO requested an addendum opinion from the same VA examiner.

An August 2012 VA addendum opinion addressed the Veteran's contention that she did not report a history of abuse from a prior relationship.  The examiner noted that the Veteran spontaneously reported that information and that examiner reported the facts in the Social History portion of the examination form.  

The examiner also noted that the Jackson VAMC treatment records showed the Veteran produced a positive PTSD screening on January 2012.  However, the examiner opined that a screener is a list of symptoms with no validity indicators to assess for possible exaggeration.  The examiner noted that a diagnosis of PTSD in accordance with DSM-IV requires malingering be ruled out.  The examiner opined that given the variability of the Veteran's reported history, the evidence of exaggeration on objective psychological testing, malingering cannot be ruled out in this case.  

SSA records have been received and note that the Veteran was found disabled under their regulations due to symptoms of PTSD.  Records from the Jackson VAMC that formed the basis of this decision are addressed above and are afforded little probative value in light of the lack of validity indicators to assess for possible exaggeration.

In adjudicating a claim, the Board is charged with the duty to assess the credibility and weight given to evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6. 465, 469 (1994); see also Cartright v. Derwinski, 2. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

The Veteran asserts that she has an acquired psychiatric disability due to the claimed stressor events in service.  While the Veteran is competent to state her symptoms, she is not competent to render a medical or psychiatric diagnosis.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  There is no evidence showing that the Veteran has medical expertise and she is not competent to provide any medical or psychiatric diagnoses or medical opinions.  

Although a layperson can provide evidence as to some questions of etiology, a question about the etiology of a psychiatric disorder or a relationship between such condition and service, is not in the category of questions that lend themselves to resolution by lay observation.  See Jones v. West, 12 Vet. App. 383, 385 (1999) (where the determinative issue is one of medical causation or a diagnosis, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue).  Here, the Board finds the July 2011 and August 2012 VA opinion is more probative than the general and conclusory assertions from the Veteran.  While the Board finds the Veteran competent to report her symptoms, she is not competent to render a medical or psychiatric diagnosis.  

The Board finds the July 2011 and August 2012 VA opinions are entitled to greater probative weight in regards to the etiology of the Veteran's current psychiatric disability than the lay statements of the Veteran because the VA opinion report accurately cites to the clinical evidence of record, is based on the MMPI-2 objective test which is widely accepted in the field of psychiatry, and contains supporting rationale for the opinion proffered.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).  

The weight of the evidence is against a finding that the Veteran experienced an incident of firing her weapon at a child as she has alleged.  The Board finds that the preponderance of the evidence is against a finding that the Veteran's alleged stressor occurred as she has reported due to an inconsistency with other evidence of record.  Caluza v. Brown, 7 Vet. App. 498.  Further, the Veteran does not have a diagnosis of PTSD in accordance of DSM-IV.

Service connection is not warranted for the Veteran's other diagnosed psychiatric disorders as the preponderance of the evidence does not show her current anxiety disorder, panic disorder with agoraphobia, and depressive disorder were incurred in or are otherwise related to service.

Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine in not applicable where, as here, the preponderance of the evidence is against the claim.  See 38 U.S.C.A. 
§ 5107(b); see Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for an acquired psychiatric disorder is denied.



____________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


